DENNIS, Justice,
dissenting.
I respectfully dissent.
The far reaching control over the day to day details of concessionaires’ operations by the agency makes a holding that the master servant relationship does not exist insupportable; the majority, 404 So.2d 1221, has taken the parties’ economic relationship, never intended as more than a single factor to be considered, and elevated it to the sole criterion in determining if the relationship exists. The jurisprudence does not support that elevation, and in the future the instant decision should be viewed as a deviation.